Citation Nr: 1227989	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  11-19 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, as a result of herbicide exposure. 


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1966 to December 1969.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied the Veteran's claims for service connection for type II diabetes mellitus.


FINDINGS OF FACT

1.  The Veteran has type II diabetes mellitus.

2.  The competent and credible evidence of record is at least in equipoise as to whether the Veteran served in the Republic of Vietnam during the Vietnam Era.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, type II diabetes mellitus is presumed to have incurred in active duty military service, due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be discussed below, the Veteran's claim for service connection for type II diabetes mellitus is being granted.  As such, the Board finds that any error related to the Veteran Claims Assistance Act of 2000 (VCAA) regarding this claim is moot.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Claim for Service Connection

The Veteran essentially contends that he has type II diabetes mellitus as a result of his active duty military service.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e) (2011), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Type II diabetes mellitus is listed under that section as one of these diseases.  

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for Veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West Supp. 2011); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97. Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 

Turning to the facts in the instant case, the Board notes that the Veteran was diagnosed with type II diabetes mellitus in November 2008, which, as noted above, is a disease associated with herbicide exposure.  The Veteran is therefore entitled to presumptive service connection of this disease if it is established that he was exposed to herbicides in support of military operations in Vietnam. 

The Veteran alleges that while serving on board the USS New Orleans (LPH 11), he participated in a mission in the Republic of Vietnam and was exposed to Agent Orange, thereby causing his type II diabetes mellitus.  The Board observes that the Veteran is competent to report duty or visitation to the Republic of Vietnam.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).

The RO has made a number of attempts to verify the Veteran's presence in Vietnam. In July 2009, the RO sent a letter to the Veteran requesting evidence of service in or visitation to Vietnam, and the RO received no response.  Also in July 2009, the RO requested evidence of the Veteran's Vietnam service from the National Personnel Records Center (NPRC). The response from the NPRC in August 2009 indicated that it was unable to determine whether or not the Veteran served in Vietnam, and that there was no conclusive proof as to in-country service.  It did, however, confirm service on board the USS New Orleans, which was in the official waters of the Republic of Vietnam from November 15, 1969, to November 25, 1969.  

A second letter was sent to the Veteran in August 2009, again requesting evidence of either service in or visitation to Vietnam.  The letter included a statement that if the Veteran was stationed aboard a ship, he needed to have disembarked in Vietnam.  In September 2009, the Veteran responded with a statement in support of his claim providing details of his contentions regarding having participated in a medical mission in Vietnam, as will be discussed more fully below.  

After the initial denial of his claim in the June 2010 rating decision, the Veteran submitted a notice of disagreement in October 2010, providing further information that corroboration of his earlier statement may be located in the ship's logs or medical department logs.  Thereafter, also in October 2010, the RO requested the November 1969 deck logs of the USS New Orleans from the Washington National Records Center.  The RO received a response via the Defense Personnel Records Information Retrieval System (DPRIS) that same month.  The response indicated that a 1969 command history for the USS New Orleans had been reviewed which confirmed various support operations and exercises in and around DaNang harbor and surrounding areas from August 1969 to January 1970.  These activities included offloading and onloading Marines part of a helicopter squadron, participating in Operation Defiant Stand as the alternate helicopter staging and medical evacuation ship, conducting practice amphibious exercises, conducting special operations (SPECOPS), off-loading a Marine Battalion Landing team in-country, onloading helicopters, and conducting Amphibious Readiness Group (ARG) Operations off the coast of Vietnam. 

The command history did not document that the ship docked, transited inland waterways or that personnel stepped foot in the Republic of Vietnam, however.  Deck logs concurred with the ship's history, which did document that the ship anchored in the DaNang harbor during that timeframe, but there was no documentation that they docked, transited inland waterways or that personnel stepped foot in the Republic of Vietnam.  

The DPRIS report further indicated that according to the National Archives and Records Administration, command histories, deck logs and muster rolls/personnel diaries are the only administrative records produced by U.S. Navy ships during the Vietnam War that are permanently retained.  These records do not normally provide information placing individuals aboard the ship.  Nor do they indicate the names of individuals arriving or going ashore.  They may indicate aircraft or boats arriving and departing and usually only list individuals by name if they are very important persons or high-ranking officers.  They also do not normally list the destinations of the aircraft and vessels that are referenced.  Logbooks maintained aboard river boats or launches were not considered permanent records.  The report further suggested that documentation of duties and assignments requiring the Veteran to go ashore may be found in his Official Military Personnel File (OMPF).  

In January 2011, the Veteran's entire OMPF was requested.  It was received in March 2011 and indicated that the Veteran was awarded the Vietnam Campaign Medal with device, certifying that the Veteran served as a member of the USS New Orleans while engaged in Combat Support Operations in the coastal waters of the Republic of Vietnam from August 1969 to November 1969.  There was no specific indication in these records, however, of the Veteran having set foot in Vietnam.  

While VA has been unable to independently verify that the Veteran was in Vietnam, the Veteran has provided numerous statements in support of his claim.  In his September 2009 statement, the Veteran alleged that his ship was stationed off the coast of DaNang, Vietnam, from April 1969 to December 1969.  The Veteran stated that he participated in a MEDCAP mission (Medical Mission of Mercy) as part of a medical team sent into Vietnam to provide treatment for Vietnamese civilians.  The Veteran's DD-214 confirms that he was a hospital corpsman (HM) on board the vessel during that timeframe.  In his October 2010 notice of disagreement, the Veteran stated that he believed the evidence would be part of the ship's log or the log of the medical department on board the ship.  He requested these records be obtained.  The Veteran further stated in his VA-9 formal appeal that he did indeed step foot into Vietnam.  He stated that the team he was a part of was led by the ship's chaplain, and that they went to an orphanage in DaNang to render assistance to staff and children.  He again reiterated his certainty that this would have been documented in the ship's medical department (H-Division) log book at that time, by the duty Corpsman.  

Unfortunately, as noted above, it does not seem that a ship's medical logs are one of the types that are permanently archived.  Therefore, there seems to be no viable means for retrieving such records for verification.  While the Board acknowledges that the RO's many attempts to find evidence corroborating the Veteran's statements were unsuccessful, the Board finds the Veteran's lay statements regarding such a mission in Vietnam to be both competent and credible and consistent with his duties as a corpsman.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran set foot in the Republic of Vietnam for purposes of presuming herbicide exposure. 

In sum, the Board finds that the Veteran's statements as to being onshore in Vietnam are credible and are not disproved by the evidence of record.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran set foot within the land borders of Vietnam during the Vietnam conflict and thus, he is presumed to have been exposed to the herbicide Agent Orange.  See 38 U.S.C.A. 
§ 1116(f) (West Supp. 2011).  As he has been diagnosed with type II diabetes mellitus, a disease listed in 38 C.F.R. § 3.309(e), the Board finds that a grant of presumptive service connection for type II diabetes mellitus due to herbicide exposure is warranted in this case. 


ORDER

Service connection for type II diabetes mellitus, as a result of herbicide exposure, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


